979 F.2d 248
298 U.S.App.D.C. 309
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Michael SINDRAM, Appellant,v.Stuart F. JOHNSON.
No. 91-7110.
United States Court of Appeals, District of Columbia Circuit.
Nov. 19, 1992.

Before HARRY T. EDWARDS, D.H. GINSBURG and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed June 14, 1991, be affirmed substantially for the reasons stated by the district court.   It is


3
FURTHER ORDERED, on the court's own motion, that appellant show cause within 30 days of the date of this order why he should not be enjoined from filing any further pleading which is frivolous, vexatious, harassing or which is not well grounded in fact.   See, e.g., In re;  Sindram, 498 U.S. 177 (1991) (denying in forma pauperis status to Sindram when filing applications for extraordinary relief upon finding that his requests were repetitious and frivolous);  Sindram v. Briggs, et al., Nos. 92sc2905 and 91sc26258, Memorandum Opinion at 26-28 (D.C.Super.Ct. May 7, 1992) (sanctioning Sindram for filing abusive and harassing claims;  finding that he made false statements concerning his annual income;  and enjoining him from filing any further pleadings in forma pauperis).


4
The Clerk is directed to withhold issuance of the mandate herein until resolution of the remainder of the appeal.